Case 1-19-46149-nhl Doci1 Filed 10/10/19 Entered 10/10/19 12:07:43

Fill in this information to identify the case:

Unijed States Bankruptcy Court for the:

fj

j

OY {LA Kw District of i
(State)

Case number (if known): Chapter 7 C2 Check if this is an

amended filing

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, instructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor’s name [4 O50 ErRu ITIES 2 L ly CORP
}

 

2. All other names debtor used MV | ft
in the last 8 years

 

Include any assumed names,
trade names, and doing business
as names

, Debtor’s federal Employer 5 fs 53 320 Sop.

Identification Number (EIN)

 

 

 

 

 

 

 

4. Debtor’s address Principal place of business Mailing address, if different from principal place
of business
[30-56 2242 STALE
Number Street Number Street
P.O. Box

Lfvréctw ny {1913

City 7 State ZIP Code City State ZIP Code

 

Location of principal assets, if different from

Quy EENS principal place of business

County

 

Number Street

 

 

City State ZIP Code

5. Debtor's website (URL) J | A

6. Type of debtor eo hewn (including Limited Liability Company (LLC) and Limited. Liability Partnership (LLP))
CL) Partnership (excluding LLP)

C) other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 1-19-46149-nhl

Debtor

Name

(303% EQu) nes 22YP Copp

Doc1 Filed 10/10/19 Entered 10/10/19 12:07:43

Case number (if known),

 

7. Describe debtor’s business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

9. Were prior bankruptcy cases

A. Check one:

C) Health Care Business (as defined in 11 U.S.C, § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

Q) Railroad (as defined in 11 U.S.C. § 101(44))

Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q) Commodity Broker (as defined in 11 U.S.C. § 101(6))
C) Clearing Bank (as defined in 11 U.S.C. § 781(3))

C) None of the above

B. Check alf that apply:

oO Tax-exempt entity (as described in 26 U.S.C, § 501)

LL) Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

CJ) Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
nitpv/Avww.uscourts .govfour-digit-national-association-naics-codes .

Check one:

Chapter 7
Q) Chapter 9
QO Chapter 11. Check all that apply.

CJ Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
4/01/19 and every 3 years after that).

(2 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

QA plan is being filed with this petition.

QO) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

C] The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

CQ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.
C Chapter 12

 

\lo

 

 

filed by or against the debtor
within the last 8 years? Yes. District When Case number
MM/ DD/YYYY

lf more than 2 cases, attacha District Wh Case ,

te list. istrict en ase number
separare’ MM/ DD/YYYY

10. Are any bankruptcy cases ee

pending or being filed bya _
business partner or an Q) Yes. Debtor Relationship
affiliate of the debtor? District When oe,

List all cases. If more than 1,
attach a separate list.

Official Form 201

 

MM / DD /YYYY
Case number, if known

 

 

 

Voluntary Petition for Non-Individuats Filing for Bankruptcy page 2
Case 1-19-46149-nhl

 

Name

Debtor 3 OSS E QuiTif3 “2 UY > Capp Case number (if known).

Doc1 Filed 10/10/19 Entered 10/10/19 12:07:43

 

 

11. Why is the case filed in this
district?

Check all that apply:

Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other

district.

Cha bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or have Xe
possession of any real QO
property or personal property

that needs immediate
attention?

Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ail that apply.)

LJ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

C] tt needs to be physically secured or protected from the weather.

) it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

C] other

 

Where is the property?

 

Number Street

 

 

City

Is the property insured?

() No

Q] Yes. insurance agency

Contact name

Phone

State ZIP Code

 

 

 

 

| | Statistical and administrative information

13. Debtor’s estimation of
available funds

Check one:

CL} Funds will be available for distribution to unsecured creditors.

After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of QO 50-99
creditors QD io0-199
C) 200-999

CJ 1,000-5,000
CL} 5,001-10,000
C) 10,001-25,000

LJ 50,001-100,000
LJ More than 100,000

 

AX $0-850,000

C} $50,001-$100,000
C1 $100,001-$500,000
QO $500,001-$1 million

15. Estimated assets

L) $1,000,001-$10 million

C3 $10,000,001-$50 million
C) $50,000,001-$100 miilion
L] $100,000,001-$500 million

(3 $500,000,001-$1 billion
L) $1,000,000,001-$10 billion
C} $10,000,000,001-$50 billion
CJ More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 1-19-46149-nhl Doci1 Filed 10/10/19 Entered 10/10/19 12:07:43

none «—« (DOTS, Fumes 22y% CRP

Name

Case number (i known).

 

 

; ae ‘Q) $0-$50,000 CL} $1,000,001-$10 million Q) $500,000,001-$1 billion
16. Estimated liabilities C2) $50,001-$100,000 O) $10,000,001-$50 million Q $1,000,000,001-$10 billion
400,001-$500,000 (2 $50,000,001-$100 million LY $10,000,000,001-$50 billion
(2 $500,001-$1 million OC) $100,000,001-$500 million CJ More than $50 billion

 

| Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of  Thedebtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of

 

 

 

 

 

 

 

 

 

 

 

 

tition.
debtor petition

| have been authorized to file this petition on behalf of the debtor.

a | have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.
Executed‘gn 0 Y / j

M. /DD /YYYY

x Dae —Lrale SH prow FILIDAY
Sifare of authorized represehtative ofd r Printed name J
J . i TT
fue CORPONKTE SECRETAR J

18. Signature of attorney x Date

Signature of attorney for debtor MM /DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 1-19-46149-nhl Doci1 Filed 10/10/19 Entered 10/10/19 12:07:43

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

[Zo0s¥ EQuities

 

In re: Case No.

 

oa Th Cop P, Chapter “|
Debtor(s)
x
AFFIRMATION OF FILER(S)

 

All individuals filing a bankruptcy petition on behalf of a pro se debtor(s), must provide the following
information:

Name of Filer: S LH. Bie OD \ Eiihb RY

Address: 3) Bucuamnw STREET, LE EpmT NY SAD
Email Address: SAO) Friday e CmAIL.COMm _

Phone Number: Olb ) S oon bo 12

Name of Debtor(s): 4098 CO. Y (TIES ?2 U 7+ CA j2 P

CHECK THE APPROPRIATE RESPONSES:
ASSISTANCE PROVIDED TO DEBTOR(S):

| PREPARED THE PETITION AND/OR ASSISTED WITH THE PAPERWORK BY DOING
THE FOLLOWING:

 

 

Pn | DID NOT PROVIDE THE PAPERWORK OR ASSIST WITH COMPLETING THE FORMS.

FEE RECEIVED:

Le | WAS NOT PAID.

I WAS PAID.

Amount Paid: $

I/We hereby affirm the information above under the penalty of perjury.

 
  

Dated: (0 . (0-2. O19

Filer’s Signature |
Case 1-19-46} 4Q ARID REG ESiIGA NRE Pr eG ORY10/19 12:07:43
EASTERN DISTRICT OF NEW YORK

wrw.nveb.uscourts.gov

 

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): ISOS% FQu itiés Z2YUTH CORP casEno:

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure concerning
Related Cases, to the petitioner’s best knowledge, information and belief:

 

 

[NOTE: Cases shall be deemed “Related Cases” for purposes E.D.N.Y LBR 1073-1 and E.D.N.Y LBR 1073-2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and the debtors in such cases (i) are the same; (ii) are spouses or ex-spouses; (iii)
are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners; (vi) are partnerships which share one or more common general partners; or (vii) have, or within 180 days of the commencement of either
of the Related Cases had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 541(a).]

PKNo RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE PENDING: (YES/NO): [Jf closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.

 

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

e SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B - PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

e SCHEDULE A/B: ASSETS —- REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

2. CASENO.: JUDGE: DISTRICT/DIVISION:
CASE PENDING: (YES/NO): [Uf closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

e SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

e SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN SCHEDULE “‘A/B” OF
RELATED CASES:

 
Case 1-19-46149-nhl Doc1 Files$@p/19 Entered 10/10/19 12:07:43
DISCLOSURE OF RELATED CASES (cont'd)

CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE PENDING: (YES/NO): [Uf closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.

 

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B ~ PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case pending or pending at any time, except as

indicated elsewhere on this form.

Signature of Debtor’s Attorney gb Ay of Pro-se Deb PelG tigner

I30-56 95 YR OF

 

 

Mailing Address of Debtor/Petitioner

LY YB

City, State, Zip Code '

 

Email Address

O1b°S3A2~ CoFa

SU ew Fn DA = § On DIL. Com

 

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or
the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.
Case 1-19-46149-nhl Doci1 Filed 10/10/19 Entered 10/10/19 12:07:43

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Case No.
XOoss FOQu 1 TIES Chapter y
OUT torr
Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

pated: | O- / 07 J OL)

Debtor fr

Joint Debtor

 

 

s/
Attorney for Debtor

 

USBC-44 Rev. 11/15
Case 1-19-46149-nhl Doci1 Filed 10/10/19 Entered 10/10/19 12:07:43

FEDERAL NATIONAL MORTGAGE ASSOCIATION
C/O GROSS POLOWY

1775 Wehrle Drive, Suite 100

Buffalo, New York 14221
